DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RAYNALD L. DOLISCA,
                             Appellant,

                                    v.

               FRITZ J. DOLISCA and IGENETTE DOLISCA,
                              Appellees.

                              No. 4D18-1891

                          [January 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No.
502016CA008041XXXXMB.

   Raynald L. Dolisca, West Palm Beach, pro se.

  Scott W. Zappolo of Zappolo & Farwell, P.A., Palm Beach Gardens, for
appellees.

PER CURIAM.

   Affirmed.

WARNER, CIKLIN and LEVINE, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.